                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                NORTHERN DIVISION


SHERI A. KEY,                                      )
                                                   )
           Plaintiff,                              )
                                                   )
      v.                                           )       Case No. 2:17-CV-72 NAB
                                                   )
NANCY A. BERRYHILL,                                )
Deputy Commissioner of Operations ,                )
                                                   )
           Defendant.                              )


                              MEMORANDUM AND ORDER

       This is an action under 42 U.S.C. § 405(g) for judicial review of the Commissioner of

Social Security’s final decision denying Sheri A. Key’s application for supplemental security

income under the Social Security Act, 42 U.S.C. § 416, et seq. The parties have consented to the

exercise of authority by the undersigned United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(c). [Doc. 8.] Key alleged disability due to bipolar disorder, manic depression, obsessive

compulsive disorder, degenerative disc disease, degenerative joint disease, migraines, learning

disabilities, and mood swings. (Tr. 192.) Based on the following, the Court will affirm the

Commissioner’s final decision.

                                      I.     Background

       On November 6, 2014, Key applied for supplemental security income, alleging disability

beginning November 5, 2014. (Tr. 171, 187.) The Social Security Administration (“SSA”)

denied Key’s claim and Key filed a timely request for hearing before an administrative law judge

(“ALJ”). (Tr. 90-96, 99-101.) The SSA granted Key’s request for review, and an administrative

hearing was held on July 28, 2016. (Tr. 48-75, 126-133.) Key, represented by counsel, testified
at the hearing. (Tr. 50-71.) Vocational expert, Michelle Peters-Pagella, also testified at the

hearing. (Tr. 71-74.)

       On August 25, 2016, the ALJ found Key not disabled as defined in the Social Security

Act. (Tr. 18-29.) Key requested a review of the ALJ’s decision from the Appeals Council. (Tr.

164.) On August 23, 2017, the Appeals Council denied Key’s request for review. (Tr. 1-7.) The

decision of the ALJ thus stands as the final decision of the Commissioner. See Sims v. Apfel, 530

U.S. 103, 107 (2000). Key filed this appeal on October 23, 2017. [Doc. 1] The Commissioner

filed an Answer and the certified Administrative Transcript on December 27, 2017. [Docs. 11,

12.] Key filed a Brief in Support of the Complaint on January 24, 2018. [Doc. 13.] The

Commissioner filed a Brief in Support of the Answer on April 19, 2018. [Doc. 18.] Key then

filed a Reply Brief on April 20, 2018. [Doc. 19.]

                                  II.     Standard of Review

       The Social Security Act defines disability as an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 416(i)(1)(A).

       The SSA uses a five-step analysis to determine whether a claimant seeking disability

benefits is in fact disabled. 20 C.F.R. § 416.920(a)(1). First, the claimant must not be engaged

in substantial gainful activity. 20 C.F.R. § 416.920(a)(4)(i). Second, the claimant must establish

that he or she has an impairment or combination of impairments that significantly limits his or

her ability to perform basic work activities and meets the durational requirements of the Act. 20

C.F.R. § 416.920(a)(4)(ii). Third, the claimant must establish that his or her impairment meets

or equals an impairment listed in the appendix of the applicable regulations.           20 C.F.R.



                                                2
§ 416.920(a)(4)(iii). If the claimant’s impairments do not meet or equal a listed impairment, the

SSA determines the claimant’s residual functional capacity (“RFC”) to perform past relevant

work. 20 C.F.R. § 416.920(e).

         Fourth, the claimant must establish that the impairment prevents him or her from doing

past relevant work. 20 C.F.R. § 416.920(a)(4)(iv). If the claimant meets this burden, the

analysis proceeds to step five. At step five, the burden shifts to the Commissioner to establish

the claimant maintains the RFC to perform a significant number of jobs in the national economy.

Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000). If the claimant satisfied all of the criteria

under the five-step evaluation, the ALJ will find the claimant to be disabled.          20 C.F.R.

§ 416.920(a)(4)(v).

         The standard of review is narrow. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir.

2001).    This Court reviews the decision of the ALJ to determine whether the decision is

supported by substantial evidence in the record as a whole. 42 U.S.C. § 405(g). Substantial

evidence is less than a preponderance, but enough that a reasonable mind would find adequate

support for the ALJ’s decision. Smith v. Shalala, 31 F.3d 715, 717 (8th Cir. 1994). The Court

determines whether evidence is substantial by considering evidence that detracts from the

Commissioner’s decision as well as evidence that supports it. Cox v. Barnhart, 471 F.3d 902,

906 (8th Cir. 2006). The Court may not reverse just because substantial evidence exists that

would support a contrary outcome or because the Court would have decided the case differently.

Id. If, after reviewing the record as a whole, the Court finds it possible to draw two inconsistent

positions from the evidence and one of those positions represents the Commissioner’s finding,

the Commissioner’s decision must be affirmed. Masterson v. Barnhart, 363 F.3d 731, 726 (8th

Cir. 2004). The Court must affirm the Commissioner’s decision so long as it conforms to the



                                                3
law and is supported by substantial evidence on the record as a whole. Collins ex rel. Williams v.

Barnhart, 335 F.3d 726, 729 (8th Cir. 2003).

                                     III.   ALJ’s Decision

       The ALJ determined that Key had not engaged in substantial gainful activity since

November 5, 2014. (Tr. 20.) The ALJ found that Plaintiff had the following impairments:

depression, anxiety, bipolar disorder, and panic disorder with agoraphobia. (Tr. 20.) The ALJ

also found that Plaintiff did not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,

Appendix 1. (Tr. 21.) The ALJ determined that Plaintiff had the residual functional capacity

(“RFC”) to perform a full range of work at all exertional levels with the following limitations:

(1) must avoid exposure to hazardous work environments; (2) avoid climbing ropes or ladders;

(3) limited to remembering and performing out simple, routine tasks; (4) limited to making

simple work-related decisions; (5) frequent contact with supervisors but only occasional contact

with coworkers and the general public; (6) cannot perform any tasks that require tandem work

with coworkers; and (7) work will be off-task ten percent of the workday. (Tr. 23.) Although

the ALJ determined that Key was unable to perform any past relevant work, she opined that Key

would be able to perform jobs that exist in significant numbers in the national economy. (Tr. 27-

28.) Finally, the ALJ held that Key had not been under a disability, as defined by the Social

Security Act, since November 6, 2014, the date the application was filed. (Tr. 28.)




                                                4
                                 IV.     Administrative Record

       The following is a summary of relevant evidence before the ALJ:

       A. Hearing Testimony

       The ALJ heard testimony from Key and Michelle Peters-Pagella, the vocational expert

(“VE”). (Tr. 48-75.) Plaintiff was represented by her attorney, Vicki Dempsey.

               1.      Key’s Testimony

       Key testified that she did not complete high school, but she passed the GED test. (Tr. 53.)

She had a CNA certification at one time, but not anymore. (Tr. 55.) Most of her work was as a

cashier and a CNA. (Tr. 54-57.) Key also testified that she was unable to work due to back and

knee pain, sciatica, and she does not like being around a lot of people. (Tr. 57.)

       Key testified that she suffered from daily back pain and spasms in her lower back and

hips. (Tr. 62.) The muscle spasms last for fifteen or twenty minutes about two or three times per

day. (Tr. 62, 66.) She can only sit for about fifteen minutes before starting to feel the hip pain.

(Tr. 69.)   She experiences trouble falling asleep and staying asleep.        (Tr. 63.)   She also

experiences fatigue. (Tr. 64.) She testified that she experiences arthritis in her knees and that

she wears braces on them, because her knees swell mostly in the winter. (Tr. 67.) She is able to

dust, do dishes, the laundry, and make her bed. (Tr. 59.) Her cleaning is limited by the sciatica,

because she doesn’t bend well. (Tr. 59.)

       Key also testified that she has suffered from mental illness for three years. (Tr. 58.) She

was diagnosed with bipolar disorder in 2014.         (Tr. 59.)   She has been receiving monthly

counseling treatment from Carol Greening, for about a year.            (Tr. 59.)     She has taken

antipsychotic medicine for two years. (Tr. 68.) She has good and bad days, approximately four



                                                 5
bad days out of a seven day week. She testified that she has been suffering from agoraphobia all

of her life and when she was working she avoided talking to or touching anyone. (Tr. 60.) Key

also testified that her depression affected her daily and she had an obsessive-compulsive cleaning

habit. (Tr. 62.)

        Key testified that she lived in the same building with her mother, but had her own

separate apartment that she shared with her seven-year-old son. (Tr. 57-58.) She testified that

she usually leaves her apartment about three times per month for grocery shopping, doctors’

appointments, and school functions. (Tr. 61.) Even though Key became nervous and needed to

pull over when a semi-trailer truck passed by, she was able to drive by herself. (Tr. 64.) She

does not allow her son to go outside of the house with other people. (Tr. 62.)

               2.      Vocational Expert Testimony

        Michelle Peters-Pagella, a VE, testified regarding Plaintiff’s vocational abilities and work

history. (Tr. 71-74.) The VE identified Key’s past relevant work as cashier and CNA. (Tr. 72,

273.)   The VE testified that a hypothetical individual of Key’s age, education, and work

experience who could work at a full range of all exertional limitations, but had to avoid exposure

to hazardous work environments; avoid climbing ropes or ladders; limited to remembering and

performing simple, routine tasks; limited to making simple work-related decisions; frequent

contact with supervisors but only occasional contact with coworkers and the general public;

cannot perform any tasks that require tandem work with coworkers; and whose work will be off-

task ten percent of the workday could not perform Key’s past relevant work. (Tr. 72-73.)

        The VE then testified that the hypothetical person could work as laundry worker, cleaner,

and dishwasher. (Tr. 73.) The VE also testified that if the person missed more than two days a

month at the identified jobs, this absence would preclude competitive employment. (Tr. 74.) If



                                                 6
the hypothetical person was off task 20 percent of the workday, the VE testified that this

situation would also preclude employment for the identified jobs. (Tr. 73-74.)

       B. Treatment Records

       Because Key is only challenging the RFC regarding her mental health impairments, the

Court will not summarize the physical health records, except where it mentions any mental

health treatment.

               1. Psychiatric Evaluation authored by Dr. Lyle Clark and Board Certified
                  Family Mental Health Nurse Practitioner Sandra Nolan

       On July 17, 2014, Dr. Lynn Walley, a gynecologist, advised Key that she should be

evaluated, because she showed some features of being bipolar. (Tr. 334-35.) On September 22,

2014, Dr. Lyle Clark and Family Mental Health Nurse Practitioner Sandra Nolan evaluated Key

for a psychiatric evaluation (Tr. 363-66.) Key reported that she was “getting more depressed.”

(Tr. 364.) She reported that she has had unstable moods since adolescence and a suicide attempt

in 2002. Currently, Key described increasing fluctuation in her mood predominantly being

depressed. (Tr. 363.) She also described symptoms of decreased appetite, fatigue, loss of

energy, worthlessness, and problems with thinking and concentration. (Tr. 363.) She described

more manic symptoms of decreased sleep, talkativeness, logorrhea, jumping subjects, racing

thoughts, difficulty finishing things, working more hours, restlessness, spending sprees, and

taking chances. (Tr. 363.) Key stated that she had panic episodes due to anxiety about being in

situations where escape may be difficult. (Tr. 364.) Dr. Clark and nurse practitioner Nolan

opined that her symptoms met the criteria for a diagnosis of Bipolar II Disorder, Mixed, Major

Depressive Disorder, severe without psychotic features, and panic disorder with agoraphobia.




                                               7
(Tr. 365.) Her global assessment of functioning (“GAF”) score 1 was measured at 41, which

indicated problems consistent with serious impairment in relationships with friends, serious

impairment in mood, and serious impairment due to anxiety. (Tr. 365.)

                  2. Nurse Practitioner Sandra Nolan

         Nurse practitioner Nolan directed Key’s mental health medication management between

October 2014 and April 2015. At the beginning of Key’s treatment with Nolan. She presented

with a depressed mood, agitated motor activity, and was described as unstable. (Tr. 357-58.)

During Key’s time under Nolan’s care, her symptoms improved. At the time of her last visit

with Nolan, her mental status was within normal limits. (Tr. 501-502.) Nolan described Key’s

psychiatric condition, mood, sleep, and anxiety as stable. (Tr. 502.)

                  3. Licensed Clinical Social Worker Marilyn Sue Frankenbach

         On November 5, 2014, Key began counseling with licensed clinical social worker,

Marilyn Sue Frankenbach based on a referral from nurse practitioner Nolan. (Tr. 346-56.)

Frankenbach then performed a psychosocial history assessment of Key. (Tr. 346-56.) At the

time of this consultation, Key was living at a battered women’s shelter. (Tr. 346.) Key reported

that she had a fluctuation in her moods, predominately depressed and periods of agitation and

irritation. (Tr. 347.) She also reported crying easily, difficulty sleeping without medications,

pressured speech and talkativeness, racing thoughts, difficulty finishing things, feelings of

restlessness, and panic attacks. (Tr. 347.) Frankenbach diagnosed Key with bipolar II disorder,

depressed, recurrent major depressive disorder, and panic disorder with agoraphobia and a GAF

score of 45. (Tr. 349.)

1
  The GAF scale is “a numeric scale used to rate social, occupational, and psychological functioning on a
hypothetical continuum of mental-health illness.” Mabry v. Colvin, 815 F.3d 386, 391 n. 6 (8th Cir. 2016) (citing
Pates-Fire v. Astrue, 564 F.3d 935, 937 n.1 (8th Cir. 2009)). “The scale ranges from zero to one hundred.” Id. A
GAF score is a “subjective determination that represents the clinician’s judgment of the individual’s overall level of
functioning.” Jones v. Astrue, 619 F.3d 963, 973 (8th Cir. 2010).

                                                          8
       Frankenbach treated Key from November 2014 until July 2015. (Tr. 342-43, 489-92,

498-500, 503-14.) During those treatment sessions Frankenbach described Key’s progress as

minimal. Key also did not visit Frankenbach between February 2015 and June 2015. (Tr. 498.)

Key also was without her medication during the same time period. (Tr. 498.)

               4. Nurse Practitioner Carol Greening

       Nurse practitioner Carol Greening began directing Key’s medication management in July

2015. (Tr. 493-97.) The record from Greening contains treatment records for six visits from

July 2015 to March 2016. (Tr. 437-42, 447-58, 463-67, 475-79, 493-97.) Her mental status

examinations during this time period indicate anxious or depressed mood, but otherwise a mental

health status within normal limits. Greening diagnosed Key with major depressive disorder,

recurrent, moderate, panic disorder without agoraphobia, and then later agoraphobia.          She

experienced one mental health medication adjustment, because the medicine caused her blurred

vision. (Tr. 447.)

       On April 26, 2016, Greening completed a Mental Medical Source Statement of Ability to

Do Work-Related Activities regarding Key. (Tr. 427-29.) Greening identified that Key had mild

limitations in understanding, remembering, and carrying out simple instructions and the ability to

make simple work related decisions.       (Tr. 427.)   Greening opined that Key had marked

limitations in understanding, remembering, and carrying out complex instructions and making

judgment on complex work related decisions. (Tr. 427.) Greening also opined that Key had

moderate limitations interacting appropriately with the public and marked limitations in

interacting with the supervisors, co-workers, and responding appropriately to usual work related

situations and to changes in a routine work setting. (Tr. 428.) Greening noted that Key had

never been able to maintain long term employment due to anxiety and depression. She also



                                                9
noted that Key experienced mood swings, irritability, difficulty completing tasks, and low energy

and motivation. (Tr. 428.) Greening opined that, if employed full time, Key would miss work

more than four days per month and would be off task twenty-five percent or more of the

workday. She further opined that Key would need to take unscheduled breaks every 2 to 3 hours

for forty minutes to one hour due to panic attacks and anxiety. (Tr. 429.)

               5. Evaluation from State Agency Psychologist Barbara Markway, Ph.D.

       On December 8, 2014, state agency psychologist Barbara Markway, Ph.D., reviewed

Key’s file. (Tr. 79-83.) Dr. Markway opined that Key experienced severe affective (depressive

or bipolar) and anxiety disorders. (Tr. 79.) Based on the record up to November 2014, Dr.

Markway determined that Key had mild restrictions in daily living and moderate limitations in

maintaining social functioning, concentration, persistence, or pace. (Tr. 80.) Dr. Markway

opined that Key retained the ability to understand, remember, and carry out simple work

instructions, maintain adequate attendance and sustain an ordinary routine without special

supervision, interact adequately with peers and supervisors with limited social contact, and could

adapt to most usual changes common to a competitive work setting. (Tr. 83.)

                                       V.      Discussion

       Key asserts that the ALJ erred by giving little weight to her treating nurse practitioner

Greening and assigning substantial weight to the opinion of Dr. Markway.

                  Social Security separates information sources into two main
                  groups: acceptable medical sources and other sources. It
                  then divides other sources into two groups: medical sources
                  and non-medical sources. Acceptable medical sources
                  include licensed physicians (medical or osteopathic doctors)
                  and licensed or certified psychologists. According to Social
                  Security regulations, there are three major distinctions
                  between acceptable medical sources and the others: (1) Only
                  acceptable medical sources can provide evidence to establish
                  the existence of a medically determinable impairment,

                                                10
                      (2) only acceptable medical sources can provide medical
                      opinions, and (3) only acceptable medical sources can be
                      considered treating sources,

Sloan v. Astrue, 499 F.3d 883, 888 (8th Cir. 2007) (emphasis in original) (internal citations

omitted). Medical sources include nurse practitioners, physician assistants, licensed clinical

social workers, naturopaths, chiropractors, audiologists, and therapists.”                                 20 C.F.R.

§ 416.913(d) 2. “Information from these other sources cannot establish the existence of a

medically determinable impairment. Instead, there must be evidence from an acceptable medical

source’ for this purpose.” SSR 06-03P, 2006 WL 2329939. The parties do not dispute the

existence or type of Key’s medically determinable impairments.

         “[I]nformation from such other sources, [however], may be based on special knowledge

of the individual and may provide insight into the severity of the impairment(s) and how it

affects the individual’s ability to function. Id.; 20 C.F.R. § 416.913(d). “Evidence provided by

‘other sources’ must be considered by the ALJ; however, the ALJ is permitted to discount such

evidence if it is inconsistent with the evidence in the record.” Lawson v. Colvin, 807 F.3d 962,

967 (8th Cir. 2015); see also Raney v. Barnhart, 396 F.3d 1007, 1010 (8th Cir. 2005) (in

determining what weight to give to other evidence, the ALJ has more discretion and is permitted

to consider any inconsistencies found within the record). Therefore, the ALJ is required to

consider Greening’s opinion in evaluating Key’s impairments.

         The ALJ stated that Greening’s mental medical source statement with marked to extreme

limitations were inconsistent with her treatment notes that show normal objective mental status

examinations. (Tr. 26.) The ALJ also found the statement inconsistent with Key’s conservative



2
 The Court notes that the social security regulations have changed effective March 27, 2017. Because this claim
was filed in 2014, the Court will use the prior versions of the regulations effective at the time that Key’s application
for benefits was filed. See 20 C.F.R. §§ 416.913, 416.927 (version effective March 27, 2017).

                                                           11
pattern of treatment and expansive activities of daily living. (Tr. 26.) The ALJ assigned

Greening’s opinion little weight. (Tr. 26.)

       Based on a review of the record as a whole, the Court finds that the ALJ did not err in

assigning little weight to Greening’s opinion. Greening’s April 2016 medical source statement

contained substantial limitations that are not supported by Greening’s treatment notes or the

other evidence in the record. For example, Key reported in her treatment sessions that her

anxiety was minimal or mild and that she had not had any panic attacks during the time period in

the treatment record. (Tr. 437, 447, 453, 463, 475, 493.) Greening’s statement opined that Key

would have panic attacks and anxiety every 2-3 hours during the workday. (Tr. 428.) Although

Key reported that she had mild to moderate anxiety in large groups she was still able to go

shopping and on outings. (Tr. 447.) The ALJ’s RFC limits Key to simple, repetitive work with

simple work-related decisions and limited her contact with supervisors, coworkers, and the

general public. (Tr. 23.) These limitations are consistent with Greening and Dr. Markway’s

proposed limitations. Key’s mental health was stable and improved substantially during the time

period in the record. She even went for a period of time without receiving any medication or

counseling. Key has not directed the court to any evidence that would provide additional support

for Greening’s very substantially limiting assessment.      Therefore, the ALJ did not err in

assigning little weight to Greening’s opinion.

       Next, Key asserts that Dr. Markway’s opinion failed to reflect any condition or

treatments after December 4, 2014, therefore, the ALJ erred by giving it significant weight. (Tr.

77-80.) “State agency medical and psychological consultants and other program physicians,

psychologists, and other medical specialists are highly qualified physicians, psychologists, and

other medical specialists who are also experts in Social Security disability evaluation.” 20



                                                 12
C.F.R. § 416.927(e)(2)(i). “Therefore, administrative law judges must consider findings and

other opinions of State agency medical and psychological consultants and other program

physicians, psychologists, and other medical specialists as opinion evidence,” except for the

determination of disability. 20 C.F.R. §§ 416.912(b)(1)(viii), 416.927(e)(2)(i). “Administrative

law judges are not bound by any findings made by State agency medical or psychological

consultants or other program physicians or psychologists.” 20 C.F.R. § 416.927(e)(2)(i). Their

opinions are evaluated under the standards outlined in 20 C.F.R. § 416.927(c). It is true that this

Court does not consider the opinions of a non-examining, consulting physician standing alone to

be “substantial evidence.” Jenkins v. Apfel, 196 F.3d 922, 925 (8th Cir. 1999) (finding that if no

other evidence supported an ALJ’s RFC determination, the opinion of a non-examining

consulting physician was not “considered substantial evidence in the face of the conflicting

assessment of a treating physician”). In this case, however, the ALJ did not solely rely on Dr.

Markway’s opinion to reach the conclusion. Dr. Markway’s opinion was treated as part of the

record, which as a whole provides substantial support for the ALJ’s findings. (Tr. 24-25, 26.)

When “[t]he state agency physicians’ opinions were consistent with other medical evidence,” the

ALJ could “rely on them, in part, in formulating [a claimant’s] RFC.” See Mabry v. Colvin, 815

F.3d 386, 391 (8th Cir. 2016). Although Dr. Markway’s opinion did not address Plaintiff’s after

December 2014, any error in assigning significant weight, was harmless.            The ALJ also

considered and discussed at length other later-received evidence when reaching her decision.

(Tr. 24-25.) Dr. Markway’s opinion and other evidence in the record are not inconsistent. Even

if the ALJ had only given Dr. Markway’s opinion some weight, the outcome of the case, would

not have changed. Because any error by the ALJ in assigning significant weight was harmless,

the Court will not reverse on this issue. Byes v. Astrue, 687 F.3d 913, 917 (8th Cir. 2012) (to



                                                13
show that an error was not harmless, a claimant must provide some indication that the ALJ

would have decided the case differently if the error had not occurred).

                                       VI.     Conclusion

       The ALJ’s decision should be affirmed “if it is supported by substantial evidence, which

does not require a preponderance of evidence but only ‘enough that a reasonable person would

find it adequate to support the decision,’ and the Commissioner applied the correct legal

standards.” Turpin v. Colvin, 750 F.3d 989, 992-93 (8th Cir. 2014). The Court cannot reverse

merely because substantial evidence also exists that would support a contrary outcome, or

because the court would have decided the case differently. Id. A review of the record as a whole

demonstrates that Key has some restrictions in her functioning and ability to perform work

related activities. However, Key fails to carry her burden to prove a more restrictive RFC

determination. See Pearsall, 274 F.3d at 1217 (it is the claimant’s burden, not the Social

Security Commissioner’s burden, to prove the claimant’s RFC). For reasons set forth above, the

Court affirms the Commissioner’s final decision.

       Accordingly,

       IT IS HEREBY ORDERED that the relief requested in Plaintiff’s Complaint and Brief

in Support of Complaint is DENIED. [Docs. 1, 13, 19.]

       IT IS FURTHER ORDERED that the Court will enter a judgment in favor of the

Commissioner affirming the decision of the administrative law judge.

   Dated this 12th day of February, 2019.


                                              /s/ Nannette A. Baker
                                             NANNETTE A. BAKER
                                             UNITED STATES MAGISTRATE JUDGE




                                                14
